Batchelder, J.,
concurring specially: I agree that the New Hampshire Constitution authorizes the district court to order a competency evaluation for a defendant charged with a felony who awaits a probable cause hearing. The majority opinion turns to an analysis of protections embodied in New Hampshire law, and thus abandons its announced inquiry concerning federal rights. It appears, however, that the majority reaches the State law question only because there is no federal law on point or, alternatively, because Gerstein suggests it.
This approach is divergent from the teaching of Ball. State v. Ball, 124 N.H. 226, 471 A.2d 347 (1983). Ball directs us to analyze the State law first, using federal law only for guidance. Ball further instructs that we reach the federal law issue only if our State law does not give the requested relief. In the present case, we have no need to discuss Gerstein, except perhaps to indicate that nothing in federal law contradicts New Hampshire law on the issue before us.
Brock, C.J., joins in the special concurrence.